                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                    Eastern Division

In re:                                                      )
                                                            )
VALERIE L. COX                                              )   Case No. 19-40596-399
                                                            )
                           Debtor,                          )
                                                            )   Chapter 13
 ____________________________________________               )
                                                            )
CREDIT ACCEPTANCE CORPORATION                               )    DOCKET NO.____________
                          Creditor.                         )



                         OBJECTION TO CONFIRMATION OF PLAN

         COMES NOW Credit Acceptance Corporation, its subsidiaries, affiliates, predecessors

in interest, successors, and assigns ("Creditor"), by and through its attorneys Melinda J. Maune,

Amy T. Ryan and Martin Leigh PC, and for its Objection to Confirmation of Plan states as

follows:

         1.    On or about January 6, 2018, Valerie Cox (“Debtor”) executed and delivered to

Frank Leta Automotive Outlet Inc., a Retail Installment Contract ("Contract") in the original

amount financed of $12,881.50. The Contract was assigned to Creditor.

         2.    The Contract is secured by a properly perfected lien on the following vehicle:

               2009 BMW VIN:WBANW13539C163641 (“Collateral")

         3.    Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

February 1, 2019.       On February 5, 2019, Creditor filed its fully secured Proof of Claim in the

amount of $11,085.27.

         6.         The proposed Chapter 13 Plan does not adequately protect Creditor in that it

will not receive 1.5% of its secured claim each month as required by this Court’s local rules.
Upon information and belief, the entirety of the plan payment will be disbursed to Trustee fees,

attorney fees and to continuing debt payments stated in the proposed Chapter 13 Plan.

       7.      The proposed Chapter 13 plan payment is not sufficient to provide adequate

protection to Creditor in a manner consistent with this Court’s local rules as the continuing debt

payment exceeds the proposed monthly plan payment to the Trustee.

       WHEREFORE, based on the foregoing, Creditor respectfully requests the Court to enter

an Order Denying Confirmation and for such other and further relief as the Court deems just and

proper under the premises.

                                     Respectfully submitted,

                                     MARTIN LEIGH PC

                                     /s/Melinda J. Maune
                                     Melinda J. Maune, #49797MO, mjm@mllfpc.com
                                     Amy Tucker Ryan, #6244881, atr@mllfpc.com
                                     7710 Carondelet Avenue, Suite 217
                                     St. Louis, MO 63105
                                     Telephone:     (314) 862-5200
                                     Fax:           (314) 863-4600
                                     ATTORNEYS FOR CREDITOR
                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically on
the 27th day of February, 2019, with the United States Bankruptcy Court, and has been served on
the parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
Electronic Mail Notice List.

       I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to the parties listed below on the 27th day of
February 27, 2019:



Valerie L. Cox
512 West Ave.
Centreville, IL 62207-2435
                                                      /s/ Melinda J. Maune
                                                      Melinda J. Maune, Attorney for Creditor
